TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00005-CV


In re Capitol Emergency Associates, P. A.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relator Capitol Emergency Associates, P.A. has filed a petition for a writ of
mandamus.  Relators have also filed a motion seeking temporary relief in the form of a stay of the
district court's order.
	The motion for temporary relief is overruled.  The petition for writ of mandamus is
denied.  See Tex. R. App. P. 52.8(a).


  
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Filed:    January 10, 2003